DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous rejections. Therefore, the previous rejections have been withdrawn. However, upon further search and consideration, the claims are rejected based on newly cited prior art (see below for details).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2017-172993A cited by Applicant) in view of Miller (US US 9097677 B1) and Harrison (US 20060208198-A1).
Regarding claim 1, Takahashi teaches a gas sensing apparatus comprising: 
a light source (11); 
a photodetector (21); 
a gas sensing element (13) disposed on an optical path from the light source to the photodetector; 
a first optical element (12) disposed between the light source and the gas sensing element on the optical path; 
a magnetic field applicator (19) configured to apply a magnetic field to the gas sensing element, 
wherein the gas sensing element (13) includes, laminated on a substrate, a reflective metal layer (18), a dielectric optical interference layer (17), a magnetic metal layer (16), and a gas sensing layer (14) having optical characteristics that change as a consequence of a reaction of said gas sensing layer to a gas (figure 1).
wherein the gas sensing element (13) reflects light incoming along the optical path on a sensing face, 
wherein the light reflected by the gas sensing element changes in a characteristic depending on quantity of a specific gas that is in contact with the gas sensing element (abstract), 
wherein each of the first optical element (12) bends the optical path, and 
wherein the gas sensing element (13), the light source (11), the photodetector (21), and the magnetic field applicator (19) 

    PNG
    media_image1.png
    519
    399
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    334
    media_image2.png
    Greyscale

Takahashi doesn’t explicitly teach a second optical element different from the first optical element and disposed between the gas sensing element and the photodetector on the optical path; and wherein the gas sensing element, the light source, the photodetector, and the magnetic field applicator are disposed on a same side with respect to a virtual plane that is perpendicular to an incident plane of the incoming light to the sensing face of the gas sensing element and includes a point on the optical path where light goes out from the first optical element and a point on the optical path where light enters the second optical element, wherein the incoming light has a component parallel to and in an opposite orientation to a normal vector to the sensing face of the gas sensing element and a component perpendicular to the normal vector, and wherein the light reflected by the gas sensing element has a 
Like Takahashi (and like Applicant), Miller is directed to a gas sensing apparatus (abstract) and teaches wherein the incoming light has a component parallel to and in an opposite orientation to a normal vector to the sensing face of the gas sensing element and a component perpendicular to the normal vector, and wherein the light reflected by the gas sensing element has a component parallel to and in a same orientation as the normal vector and a component perpendicular to the normal vector (figures 6A-6B; column 4, lines 55-70).

    PNG
    media_image3.png
    577
    357
    media_image3.png
    Greyscale


It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takahashi such that wherein the incoming light has a component parallel to and in an opposite orientation to a normal vector to the sensing face of the gas sensing element and a component perpendicular to the normal vector, and wherein the light reflected by the gas sensing element has a component parallel to and in a same orientation as the normal vector and a component perpendicular to the normal vector. A person would be motivated to make this modification in order to make oblique angle measurements which allows one to reduce noise by filtering out the effect of some of the extraneous reflections.
The above combination doesn’t explicitly teach a second optical element different from the first optical element and disposed between the gas sensing element and the photodetector on the optical path; and wherein the gas sensing element, the light source, the photodetector, and the magnetic field applicator are disposed on a same side with respect to a virtual plane that is perpendicular to an incident plane of the incoming light to the sensing face of the gas sensing element and includes a point on the optical path where light goes out from the first optical element and a point on the optical path where light enters the second optical element,
Harrison is directed to the problem of arranging optical equipment for reflectance measurements and teaches a second optical element different from the first optical element (the two different mirrors in optics 260) and having the light source and detector below a virtual plane that is perpendicular to an incident plane of the incoming light to the sensing face of the gas sensing element and includes a point on the optical path where light goes out from the first optical element and a point on the optical path where light enters the second optical element (figure 2).

    PNG
    media_image4.png
    601
    591
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination to utilize two mirrors and have the light source and detector below the mirrors in order to have a compact device, where the complicated and/or valuable equipment is located next to each other for ease of access and stability.
The above combination comprises a second optical element different from the first optical element and disposed between the gas sensing element and the photodetector on the optical path; and wherein the gas sensing element, the light source, the photodetector, and the magnetic field applicator 
Regarding claim 2, in the above combination the optical path includes a point to show a directional vector of a light ray including a component parallel to and in the same orientation as a normal vector (vertical, pointing up) to the sensing face of the gas sensing element in a section between a point where the light ray goes out from the light source and a point where the light ray goes out from the first optical element (Harrison, figure 2), and wherein the optical path includes a point to show a directional vector of a light ray including a component parallel to and in the opposite orientation to the normal vector in a section between a point where the light ray enters the second optical element and a point where the light ray enters the photodetector (Harrison, figure 2)
Regarding claim 3, in the above combination a directional vector of a light ray emitted from the light source has a component parallel to and in the same orientation as a normal vector to the sensing face of the gas sensing element,. wherein a directional vector of a light ray entering the photodetector has a component parallel to and in the opposite orientation to the normal vector (Harrison, figure 2; section inside inner dotted lines).
Regarding claim 4, in the above combination the light source and the photodetector are disposed not to overlap the gas sensing element when the gas sensing element is seen in the opposite orientation to the normal vector (Harrison, figure 2)
Regarding claim 5, in the above combination at least one of the magnetic field applicator and the gas sensing element is disposed between the light source and the photodetector (since the magnetic field applicator is under the sample and the source and detector are on either side).
Regarding claim 7, in the above combination at least one of the first optical element and the second optical element is a mirror that reflects light incoming along the optical path (Harrison, 260).
Regarding claim 12, Takahashi teaches the gas sensing element (13) is a laminate film including at least a reflective metal layer (18), a dielectric optical interference layer (17) on the virtual plane side of the reflective metal layer, a magnetic metal layer (16) on the virtual plane side of the dielectric optical interference layer, and a gas sensing layer (14) on the virtual plane side of the magnetic metal layer, and wherein the surface of the gas sensing layer is the sensing face (see figure 1).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Miller, and Harrison, as applied to claim 1 above, and further in view of Meyer (US 6982789 B1).
Regarding claims 6, Takahashi doesn’t explicitly teach the light source, the photodetector, the gas sensing element, and the magnetic field applicator are fixed to the same base.
Meyer teaches fixing the components of the measurement system to the same base (B).

    PNG
    media_image5.png
    819
    999
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises fixing the components (light source, photodetector, gas sensing element, and the magnetic field applicator) to the same base in order to ensure the optical components remain aligned during each measurement.
Additional Prior Art
US 5108185 A discloses

    PNG
    media_image6.png
    570
    898
    media_image6.png
    Greyscale


DE 3437753 A1 reads,  “The apparatus for optically testing filter cigarettes (2), which are conveyed on a conveying means (1) transverse-axially in a one-layer row through a testing zone (3), has an illuminating means (8) with a means (13, 13') for generating a parallel bundle of rays (16) and for aligning the bundle of rays from a first side with a predetermined linear section of each article (2') passing the testing zone. On the side lying opposite the illuminating means there is provided a mirror arrangement (9), which deflects the parallel bundle of rays and realigns it from a second side with the same linear section of the article (2') to be tested in the testing zone (3). An opto-electrical sensor means (11) is arranged opposite the mirror arrangement (9) in the path of rays of the reflected parallel bundle of rays (16') and receives the light emanating from the illuminating means (8) after it has passed twice through the testing zone (3).” (abstract)

    PNG
    media_image7.png
    430
    479
    media_image7.png
    Greyscale


US 5381234 A reads, “For example, the mirrors may be replaced by optical fibers or the like to guide the beam so long as the beam remains collimated and p-polarized.” (column 4, lines 1-10).
 US 4885709 A reads, “  The first and second optical directing means are optical elements, or combinations thereof that are well known in the prior art, including lenses, mirrors, prisms optical fibres etcetera.” (column 17, lines 55-60)
US 5245408 A reads, “Hence, each of the collecting optics and the focusing optics may consist of any combination of mirrors, lenses, and optical fibers or either may be omitted.”
US 5309912 A reads, “FIG. 7 shows another embodiment utilizing the principle contemplated in the embodiment of FIG. 6. However, rather than utilizing an array of reflectors, the embodiment of FIG. 7 utilizes optical fibers,
JP 2002131449A; cited by Applicant discloses 

    PNG
    media_image8.png
    427
    519
    media_image8.png
    Greyscale

US 6109094 A is directed to gas sensing and discloses 

    PNG
    media_image9.png
    528
    1062
    media_image9.png
    Greyscale


US 20020048019 A1 discloses 

    PNG
    media_image10.png
    776
    789
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    791
    1056
    media_image11.png
    Greyscale

US 7233396 B1 discloses


    PNG
    media_image12.png
    575
    907
    media_image12.png
    Greyscale

US 10292589 B2 discloses putting an applicator (ultrasonic transducer, UST) on the same side as light source and detector)

    PNG
    media_image13.png
    725
    973
    media_image13.png
    Greyscale

US 3440430 A reads, “both normal and oblique incidence methods of analysis.”
US 6201601 B1 reads, “using both normal and oblique illumination beams.’US 4890290 A discloses

    PNG
    media_image14.png
    531
    804
    media_image14.png
    Greyscale

US 9170156 B2 discloses 

    PNG
    media_image15.png
    932
    644
    media_image15.png
    Greyscale


at least one of the magnetic field applicator and the gas sensing element is disposed between the light source and the photodetector.
Bruls (US 20100267165 A1) light source (21) and the photodetector (31) are disposed not to overlap the gas sensing element (12) when the gas sensing element is seen in the opposite orientation to the normal vector (figure 1).

    PNG
    media_image16.png
    756
    765
    media_image16.png
    Greyscale


JP 2005504318 A discloses

    PNG
    media_image17.png
    382
    542
    media_image17.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, Th, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877